Powell, J.
1. The exercise of discretion by the trial judge in reinstating a case dismissed for want of prosecution will not, unless flagrantly abused, be disturbed. Davis v. Alexander, 27 Ga. 479; Wallace v. Cason, 42 Ga. 438.
2. As to those judgments which, outside of the merits of the controversy, pertain to the rules of practice, and are rendered upon formal matters of procedure, the trial judge is allowed a wider control, as to modification or annulment, than as to judgments upon substantial matters affecting the merits of any portion of the case. E. T. V. & G. Ry. Co. v. Green, 95 Ga. 37, 22 S. E. 36.
3. While the truth of a motion to reinstate a case, or similar motion, should be made to appear, yet where the presiding judge entertains the motion, this fact, on exceptions to the judgment, affords a sufficient implicit verification; aliter where the motion is denied.
4. A motion of the character indicated is to be regarded as filed, when actually presented to the court for action, though the written entry of filing by the clerk is not made until a later date.

Judgment affirmed.